Order filed November 3,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00135-CR
                                                    __________
 
                              BRIAN
KEITH EDWARDS, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 29th District Court
                                                         Palo
Pinto County, Texas
                                                      Trial
Court Cause No. 14427
 

 
                                                                     O
R D E R
            The
jury convicted Brian Keith Edwards of felony driving while intoxicated.  Upon
appellant’s plea of true to a prior felony conviction alleged for enhancement
purposes, the jury assessed his punishment at confinement in the Institutional
Division of the Texas Department of Criminal Justice for a term of twenty years
and imposed a fine of $10,000.
We abate the
appeal and remand to the trial court for appointment of new appellate counsel. 

Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel asserts that he has professionally and
conscientiously examined the record and applicable law and that he has concluded
that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  It appears that court-appointed counsel has
attempted to comply with the requirements of Anders v. California, 386
U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App.
2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
Appellant
has filed a pro se response to counsel’s motion to withdraw and supporting
brief.  In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues.  Schulman,
252 S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).
Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we disagree with court-appointed
counsel’s conclusion that an appeal would be frivolous.  We note that the trial
occurred over the course of three days.  In the court’s perspective, an appeal
arising from a contested trial on guilt/innocence is not readily amenable to
disposition under Anders.  In this regard, numerous evidentiary
objections were decided adversely to appellant.  Additionally, a question arose
during trial pertaining to an error in the indictment as it related to the date
alleged for one of the prior convictions for driving while intoxicated.
            Accordingly,
we grant counsel’s motion to withdraw, abate this proceeding, and remand the
case to the trial court for appointment of new appellate counsel.  See
Bledsoe, 178 S.W.3d at 826–27.  We direct the trial court to appoint new
counsel to represent appellant on appeal.  The trial court shall furnish the
name, address, telephone number, and state bar number of new counsel by its
order appointing new counsel.  The order shall be included in a supplemental
clerk’s record, which shall be filed with the clerk of this court by December 5,
2011.  Appellant’s brief shall be due thirty days from the date of the trial
court’s appointment of new counsel.  All other appellate deadlines shall be in
accordance with the Texas Rules of Appellate Procedure.
The
motion to withdraw is granted, and the appeal is abated and remanded to the
trial court in accordance with this order.
 
November 3, 2011                                                                  PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.